DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed March 15, 2021 has been fully considered and entered.
Allowable Subject Matter
Claims 21, 22, 24-35, and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The tool defined by claim 21, comprising: 
an optical fiber including 
a proximal end, 
a distal end, 
an intermediate portion between the proximal end and the distal end, and 
an adjustable bend between the proximal end and the intermediate portion, 
wherein motion of the intermediate portion is constrained to translational motion substantially along an axis defined by the optical fiber at the intermediate portion; 
a cylindrical passage through which the intermediate portion of the optical fiber extends; and 
a housing enclosing the adjustable bend and the cylindrical passage, 
wherein the cylindrical passage extends through a cylindrical member, the cylindrical member including an outer wall surrounding the cylindrical passage and wherein the housing encloses the outer wall of the cylindrical member; or
The catheter system defined by claim 34, comprising: 
a catheter body;
an optical fiber extending within and movable relative to the catheter body, the optical fiber including 
a proximal end, 
a distal end, 
an intermediate portion between the proximal end and the distal end, and 
an adjustable bend between the proximal end and the intermediate portion, 
wherein motion of the intermediate portion is constrained to translational motion substantially along an axis defined by the optical fiber at the intermediate portion; 
a cylindrical passage through which the intermediate portion of the optical fiber extends; and 
a housing enclosing the adjustable bend and the cylindrical passage, 
wherein the cylindrical passage extends through a cylindrical member, the cylindrical member including an outer wall surrounding the cylindrical passage and wherein the housing encloses the outer wall of the cylindrical member and wherein the catheter body extends through the housing.
Claims 22 and 24-33 depend from claim 21; and claims 35 and 37-40 depend from claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874